DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1, 3, 5, 10, and 18 in the response filed November 19, 2021, are acknowledged by the Examiner. 
	Claims 1-20 are pending in the current action.

Response to Arguments
	Applicant’s amendment to claim 3 has overcome the 112 rejection, it is therefore withdrawn.
	Applicant’s amendment to claims 1 and 10 have overcome the current double patenting rejection; However, upon further consideration, a new grounds of rejection is made in view of U.S. Patent No. 10,441,453 in view of Silfverskiold (US 2011/0100374) and in view of Garth et al (US 5211185).
With respect to claims 1 and 10, Applicant argues that Silfverskiold in view of Garth does not meet each limitation of the amended claim, Examiner disagrees. Silfverskiold discloses in Fig 3a that the tabs remain in the cut out opening in a first flat position; Silfverskiold discloses in Fig 2b that the tabs are protruding from a folded central body thus the tabs are in a second position. Further, since the tabs are a hingeable material the direction of the hinging would depend upon device use and placement, the foam material of the tabs would be capable or being bent by a user to be orthogonal from the central body. Also it is not clearly defined as to what “a substantially orthogonal direction from the surface of the central body”, dependent on the direction interpretation, the tabs are always extending in an orthogonal direction from the main axis 555 of the main body 550 (Fig 3a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10-13, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11, and 13 of U.S. Patent No. 10,441,453 in view of Silfverskiold (US 2011/0100374) and in view of Garth et al (US 5211185).
Claim 1 and claim 10 of the instant Application is fully encompassed by claim 1 of Patent No. 10,441,453, both claims include a padded restraint for receiving and arm having a central body, a first and second pair of projections, a pair of cut outs in the central body, all of which are unitary and deformable. 

Garth teaches an analogous padded restraint having a central body (Fig 5, central body 550); a pair of cutouts formed in the central body and surrounded by a surface of the central body to define a pair of tabs (Fig 3a, cut outs 512, 515, 156, 158, 522 which form tabs therein), each tab having a living hinge along one edge of the tab (Fig 3a, tabs reside within hinge region 521/511 thus have a living hinge along the edge where they connect to hinge region 521/511 the pair of tabs being independently movable relative to each other wherein when the padded restraint is in a flat position the pair of tabs are in a first position wherein the tabs are received in an opening bounded by the cutouts (Fig 3a, [0010], tabs are separate and are a foam material that would allow for independent hinging, Fig 3a, tabs shown in the cut out opening, the first position) and when the padded restraint is in a second wrapped position the pair of tabs are in a second position wherein the tabs protrude in a substantially orthogonal direction from the surface of the central body (Fig 3a, [0010], tabs are separate and are a foam material that would allow for independent hinging, Fig 2b shows tabs that are protruding form a folded central body, second position, compared to Fig 3a where the tabs remain in the cut out opening; since the tabs are a hingeable material the direction of the hinging would depend upon device use and placement, the foam material of the tabs would be capable or being bent by a user to be orthogonal from the central body; further dependent on the direction interpretation, the tabs are always extending in an orthogonal direction from the main axis 555 of the main body 550), wherein all of the central body, first pair of projections, second pair of projections, and pair of tabs comprise a unitary body made of one or more deformable materials ([0010], [0047], unitary body of deformable foam).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capability of the restraint and tabs as taught by Patent No. 10,441,453 to 
Patent No. 10,441,453/Silfverskiold is silent on such that a repositionable fastener on a distal surface of the tab is located outside of a periphery of the padded restraint in the second wrapped position.
Garth et al teaches an analogous user restrain having a body 1 which raps around a user (Fig 1, Fig 3A), the body having a center portion 15 and cuts 40 that create tabs 11/23, such that a repositionable fastener 30 on a distal surface of the tab is located outside of a periphery of the padded restraint in the second wrapped position (Fig 2A, col 3 ln 45-55, col 3 ln 30-35, while tape can technically be removed and reused making it a repositionable fastener, hook and loop is a known alternative option within the invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify securement of Patent No. 10,441,453/Silfverskiold to be hook and loop fasteners on the tabs as taught by Garth et al in order to better restrain the user and the device to the desired surface for immobilization (Garth et al col 3 ln 25-35).
Claim 11 of the instant application is substantially identical to subject matter within claim 1 of Patent No. 10,441,453.
Claim 12 of the instant application is substantially identical to claim 2 of Patent No. 10,441,453.
Claim 13 of the instant application is substantially identical to claim 3 of Patent No. 10,441,453.
Claim 16 of the instant application is substantially identical to claim 11 of Patent No. 10,441,453.
Claim 18 of the instant application is substantially identical to claim 13 of Patent No. 10,441,453.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Silfverskiold (US 2011/0100374) in view of Garth et al (US 5211185).
With respect to claim 1, Silfverskiold discloses A padded restraint for restraining movement of an arm of a patient's body lying over a top surface of a table (Fig 2, Fig 3a, device 10 with cut outs shown in Fig 3a but with the fastening system of Fig 17), the padded restraint comprising: a central body configured to be disposed over or adjacent a top surface of a mattress lying over a top surface of said table and configured to be removed from disposition between the mattress and the table (Fig 5, central body 550, capable of being placed on an arm board thus capable of being placed/disposed on a mattress), the central body configured for use with an arm positioned laterally adjacent the patient's body ([0009], capable of use on an arm in a position adjacent the body); a first pair of projections extending outwards from the central body and comprising a first cutout portion therebetween (Fig 3a, [0071], first pair of projections 510 with cut out portion 558); a second pair of projections extending outwards from the central body in a direction opposite the first pair of projections and comprising a second cutout portion therebetween (Fig 3a, [0071], second paid or projections 520 with cutout portion 558); and a pair of cutouts formed in the central body and surrounded by a surface of the central body to define a pair of tabs (Fig 3a, cut outs 512, 515, 156, 158, 522 which form tabs therein), each tab having a living hinge along one edge of the tab (Fig 3a, tabs reside within hinge region 521/511 thus have a living hinge along the edge where they connect to hinge region 521/511), the pair of tabs being independently movable relative to each other wherein when the padded restraint is in a flat position the pair of tabs are in a first position wherein the tabs are received in an opening bounded by the cutouts (Fig 3a, [0010], tabs are separate and are a foam material that would allow for independent hinging, Fig 3a, tabs shown in the cut out opening, the first position) and when the padded restraint is in a second wrapped position the pair of tabs are in a second position wherein the tabs protrude in a substantially orthogonal direction from the surface of the central body (Fig 3a, [0010], tabs are separate and are a foam material that would allow for independent hinging, Fig 2b shows tabs that are protruding form a folded central body, second position, compared to Fig 3a where the tabs remain in the cut out opening; since the tabs are a hingeable material the direction of the hinging would depend upon device use and placement, the foam material of the tabs would be capable or being bent by a user to be orthogonal from the central body; further dependent on 
Silfverskiold is silent on such that a repositionable fastener on a distal surface of the tab is located outside of a periphery of the padded restraint in the second wrapped position.
Garth et al teaches an analogous user restrain having a body 1 which raps around a user (Fig 1, Fig 3A), the body having a center portion 15 and cuts 40 that create tabs 11/23, such that a repositionable fastener 30 on a distal surface of the tab is located outside of a periphery of the padded restraint in the second wrapped position (Fig 2A, col 3 ln 45-55, col 3 ln 30-35, while tape can technically be removed and reused making it a repositionable fastener, hook and loop is a known alternative option within the invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify securement of Silfverskiold ([0044], may be straps) to be hook and loop fasteners on the tabs as taught by Garth et al in order to better restrain the user and the device to the desired surface for immobilization (Garth et al col 3 ln 25-35).
With respect to claim 2, Silfverskiold/Garth et al discloses The padded restraint of claim 1.
The current combination of Silfverskiold/Garth et al is silent on wherein the first pair of projections comprises a repositionable fastener thereon that extends towards and/or is co- terminus with an edge of the first pair of projections, and the second pair of 25 of 30projections comprises a compatible repositionable fastener upon a strap that extends a distance beyond an edge of the second pair of projections.  
Garth et al further teaches wherein the first … projections comprises a repositionable fastener thereon that extends towards and/or is co- terminus with an edge of the first pair of projections, and the second pair of 25 of 30projections comprises a compatible repositionable fastener upon a strap that extends a distance beyond an edge of the second pair of projections (Fig 2B, Fig 9-Fig 11, col 5 ln 15-30, first and second projections 17 each having hook and loop 32 extending towards an edge, one of which further having a strap 33 which extends from the hook/loop patch beyond the projection edge).  

With respect to claim 3, Silfverskiold/Garth et al discloses The padded restraint of claim 1, wherein the padded restraint is sufficiently flexible to be wrapped about the patient's arm (Silfverskiold [0047], foldable foam would be capable of wrapping around an arm).
The current combination of Silfverskiold/Garth et al is silent on with the first and second pairs of projections in an overlying arrangement, and secured onto the patient's arm via engagement of repositionable fasteners of the first and second pairs of projections.  
Silfverskiold further teaches an embodiment Fig 17 wherein the projections extends to have fasteners 265/285 thereon with the first 510 and second 520 pairs of projections in an overlying arrangement (Fig 17, Fig 18, overlying arrangement so that fasteners attach), and secured onto the patient's arm via engagement of the repositionable fasteners of the first and second pairs of projections ([0071], engagement to the arm via fasteners 265/285 on strap portions of projections 510/520).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the projections of Silfverskiold/Garth et al to have the projections with fasteners as taught by Silfverskiold Fig 17 as an encircling fastening system would allow for further restrains against unwanted arm movements (Silfverskiold [0017]).
With respect to claim 4, Silfverskiold/Garth et al discloses The padded restraint of claim 1, wherein the first cutout portion is substantially in alignment with the second cutout portion across the central body so that (Silfverskiold Fig 3a, cut out portions 558 are substantially aligned based on their relationship with the mirrored projections), when the padded restraint is wrapped onto said patient' arm, the first cutout portion and the second cutout portion substantially align to form an upward access opening extending through the padded restraint to said patient's arm (Fig 2a, analogous embodiment shown folded, the cut outs portions are capable of forming an opening there between depending on the size of the patenting arm, opening extends from the hinge 521/511 upward within the cut out portions 558).  
With respect to claim 5, Silfverskiold/Garth et al discloses The padded restraint of claim 1, wherein each cutout has a "U"-shaped geometry (Silfverskiold Fig 3a, cut 512, 515, 156, 158, 522 are U-shaped and create U-shaped tabs) and is centrally located between one of the first pair and the second pair of projections (Silfverskiold Fig 3a, cut outs are on the central region 550 in the hinge area 521/511 thus centrally located relative to projections 510/520) and wherein a contour of each tab matches a contour of a respective cutout (Silfverskiold Fig 3b, while the tabs are not the exact shape of the cut out as a while, the tabs are formed by the cut out and both are generally u-shaped thus the tabs match the general contour of the cut out).  
With respect to claim 6, Silfverskiold/Garth et al discloses The padded restraint of claim 1, wherein the padded restraint has a "H"- shaped geometry formed by the first and second pair of projections together with the first and second cutouts (Silfverskiold Fig 3a, cut out portions 558 result in projections 520/510 from a central body creating an H shape).  
With respect to claim 7, Silfverskiold/Garth et al discloses The padded restraint of claim 1, wherein substantially all of a rear non- patient contact side of each tab comprises the repositionable fastener (Garth Fig 2B, the rear non patient contact side comprises the fasteners 30, all of the rear non patient contact side of each tab 11/23 is either made up of the fastener or is in contact/indirect contact with the fastener 30, thus all of the rear side comprises the fastener as there is no portion of the rear contact side that is no functionally or indirectly connected to the fastener).  
With respect to claim 9, Silfverskiold/Garth et al discloses The padded restraint of claim 1, wherein the first pair of projections and the second pair of projections are configured to couple to one another (Silfverskiold [0047], projections 520/510 fold toward each other thus are coupled) and to form a tubular geometry (Silfverskiold Fig 3a, [0047], device is deformable foam thus when folded would take the shape of the object it surrounds, thus capable of a tubular geometry if wrapped around a tubular arm) that is pivotable relative to the pair of tabs fastened to a surface (Silfverskiold [0047], projections 510/520 pivot at hinges 511/512 where tabs reside thus hinge relative to the tabs).  
With respect to claim 10, Silfverskiold discloses A padded restraint for restraining movement of an arm of a patient's body lying over a top surface of a table (Fig 2, Fig 3a, device 10 with cut outs shown in Fig 3a but with the fastening system of Fig 17), the padded restraint comprising: a central body   
Silfverskiold is silent on such that a first repositionable fastener on a distal surface of the tab is located outside of a periphery of the padded restraint in the second wrapped position, the first pair of projections… comprising a second repositionable fastener thereon, the second pair of projections … comprising a third repositionable fastener thereon that is compatible with and fastenable with the second repositionable fastener, with the first pair of projections and the second pair of projections in an overlying arrangement and secured upon the patient's arm via engagement of the second and third repositionable fasteners.  
Garth et al teaches an analogous user restrain having a body 1 which raps around a user (Fig 1, Fig 2B, Fig 9), the body having a center portion 15 and cuts 40 that create tabs 11/23, a repositionable fastener 30 on a distal surface of the tab is located outside of a periphery of the padded restraint in the second wrapped position (Fig 2A, col 3 ln 45-55, col 3 ln 30-35, while tape can technically be removed and reused making it a repositionable fastener, hook and loop is a known alternative option within the invention), the first projections… comprising a second repositionable fastener thereon, the second of projections … comprising a third repositionable fastener thereon that is compatible with and fastenable with the second repositionable fastener (Fig 2B, Fig 9-Fig 11, col 5 ln 15-30, first and second projections 17 each having hook and loop 32 extending towards an edge, one of which further having a strap 33 which extends from the hook/loop patch beyond the projection edge), with the first pair of projections and the second pair of projections in an overlying arrangement and secured upon the patient's arm via engagement of the second and third repositionable fasteners (Fig 9-Fig 11, col 5 ln 15-30, strap 33 of first projections overlaps the hook and loop patch of the other opposite projection to secure the user to via the fasteners).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify securement to the surface and the projections of Silfverskiold ([0044], may be straps) to be hook and loop fasteners on the tabs and projections with fasteners as taught by Garth et al 
With respect to claim 11, Silfverskiold/Garth et al discloses The padded restraint of claim 10, wherein the central body is configured to be securely fixed to a surface extending outwardly from a plane of a top surface of the table upon which said patient's body is lying via engagement of the first repositionable fastener of the pair of tabs with a compatible fastener at the surface, to thereby inhibit movement of the patient's arm relative to the surface and to thereby maintain the arm at a position laterally adjacent to said patient's body absent the arm being restrained by tucking (Silfverskiold Fig 3a, device 10 is capable of being placed on an arm board to restrain an arm thus device is capable of being secured to a surface; the claim is being treated as a functional limitation, that is, that the structure of the apparatus is capable of being applied to the claimed surface.  As set forth in MPEP 2173.05(g). As the device the structure meets the functional limitation the limitation is met).  
With respect to claim 13, Silfverskiold/Garth et al discloses The padded restraint of claim 10, wherein the first repositionable fasteners comprise hook-and-loop type fasteners (Garth et al Fig 2A, col 3 ln 45-55, col 3 ln 30-35, while tape can technically be removed and reused making it a repositionable fastener, hook and loop is a known alternative option within the invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify securement of Silfverskiold/Garth et al ([0044], may be straps) to be hook and loop fasteners on the tabs as taught by Garth et al in order to better restrain the user and the device to the desired surface for immobilization (Garth et al col 3 ln 25-35).
With respect to claim 14, Silfverskiold/Garth et al discloses The padded restraint of claim 10, wherein the tabs comprising the first repositionable fasteners are spaced apart along a longitudinal length of the central body (Silfverskiold Fig 3a, tabs of cuts 512, 515, 156, 158, 522 spaced along hinge area 511/521) (Garth et al Fig 2A, col 3 ln 45-55, col 3 ln 30-35, tabs may have fasteners), providing a gap therebetween for allowing access to the patient's arm at the gap (Silfverskiold Fig 3a, arm can be placed and accessed via central body 550 which reside between tabs of cut outs 512, 515, 156, 158, 522).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify securement of Silfverskiold/Garth et al ([0044], may be straps) to be hook and 
With respect to claim 15, Silfverskiold/Garth et al discloses The padded restraint of claim 10, wherein one of the pairs of second repositionable fasteners and third repositionable fasteners extend respectively from the pair of first repositionable fasteners (Garth Fig 9, second and third fasteners are placed extending upward as they wrap around the user, as the first fasteners remain on the attachment surface and the second/third extend upward there from the second/third fasteners extend from the first fasteners), and wherein the other of the pairs of second repositionable fasteners and third repositionable fasteners are spaced from the pair of first repositionable fasteners (Garth et al Fig 2B, second/third fasteners are on the projections and the first fasteners are on the tabs thus they are all spaced apart).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify securement to the surface and the projections of Silfverskiold/Garth et al to be hook and loop fasteners on the tabs and projections with fasteners as taught by Garth et al in order to better restrain the user and the device to the desired surface for immobilization (Garth et al col 3 ln 25-35) and as the strap would further immobilize the user (Garth et al col 5 ln 25-30).
With respect to claim 16, Silfverskiold/Garth et al discloses The padded restraint of claim 10, wherein the second and third repositionable fasteners are hook-and-loop type fasteners (Garth et al col 5 ln 15-30, hook and loop patches 32), and one of the second or third repositionable fasteners is provided upon a strap that extends a distance beyond an edge of the padded restraint (Garth et al col 5 ln 20-25, hook and loop strap 33).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify securement to the surface and the projections of Silfverskiold/Garth et al to be hook and loop fasteners on the tabs and projections with fasteners as taught by Garth et al in order to better restrain the user and the device to the desired surface for immobilization (Garth et al col 3 ln 25-35) and as the strap would further immobilize the user (Garth et al col 5 ln 25-30).
With respect to claim 17, Silfverskiold/Garth et al discloses The padded restraint of claim 10, wherein each tab is centrally located generally between the first pair of projections and the second pair of 
With respect to claim 18, Silfverskiold/Garth et al discloses The padded restraint of claim 10, wherein the cutouts are "U"-shaped (Silfverskiold Fig 3a, cut 512, 515, 156, 158, 522 are U-shaped and create U-shaped tabs) and the living hinge of the corresponding tab is disposed between legs of the "U"- shaped cutout (Silfverskiold Fig 3a, tabs of cuts 512, 515, 156, 158, 522 are made by the cuts thus are disposed in the legs of the cuts) and wherein a contour of each tab matches a contour of a respective cutout (Silfverskiold Fig 3b, while the tabs are not the exact shape of the cut out as a while, the tabs are formed by the cut out and both are generally u-shaped thus the tabs match the general contour of the cut out).  
With respect to claim 19, Silfverskiold/Garth et al discloses The padded restraint of claim 10, wherein substantially all of a rear non- patient contact side of each tab comprises the first repositionable fastener (Garth Fig 2B, the rear non patient contact side comprises the fasteners 30, all of the rear non patient contact side of each tab 11/23 is either made up of the fastener or is in contact/indirect contact with the fastener 30, thus all of the rear side comprises the fastener as there is no portion of the rear contact side that is no functionally or indirectly connected to the fastener).  
With respect to claim 20, Silfverskiold/Garth et al discloses The padded restraint of claim 10, wherein the tubular geometry is pivotable relative to the pair of tabs when the tabs are fastened to a surface relative to the table for supporting the patient (Silfverskiold device 10 pivots at the hinge zone 511/521 where the cuts and tabs are located, thus device pivots into a tube relative to the tab and this action can be done when the device is secured to a table).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Silfverskiold/Garth et al. as applied to claim 1 and 10 above, and further in view of Barns (US 2011/0009489).
With respect to claim 8, Silfverskiold/Garth et al discloses The padded restraint of claim 1, wherein all of the central body, first pair of projections, second pair of projections, and pair of tabs 
Silfverskiold/Garth et al is silent on 26 of 30and wherein said single deformable material is made of a polyether-type polyurethane foam and has a density of at least 1 lbs per cubic foot.  
	Barns teaches an analogous restraint system with a polyether polyurethane foam with a density of 23-25 Kg/M^3, which is above, thus at least, 1 lbs per cubic foot (page 3 [0032] and Table 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion material of the device of Silfverskiold/Garth et al. with the foam material of Barns in order to have a material that is flexible, conformable, and sufficiently rugged (Barns page 3 [0032]).
With respect to claim 12, Silfverskiold/Garth et al discloses The padded restraint of claim 10.
Silfverskiold/Garth et al is silent on26 of 30 wherein the central body is made of a polyether-type polyurethane foam and has a density of at least 1 lbs per cubic foot.  
Barns teaches an analogous restraint system with a polyether polyurethane foam with a density of 23-25 Kg/M^3, which is above, thus at least, 1 lbs per cubic foot (page 3 [0032] and Table 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion material of the device of Silfverskiold/Garth et al with the foam material of Barns in order to have a material that is flexible, conformable, and sufficiently rugged (Barns page 3 [0032]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786